

117 HR 85 IH: Old Glory Only Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 85IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Duncan (for himself, Mr. Norman, Mr. Kelly of Mississippi, Mr. Gaetz, Mr. Weber of Texas, and Mr. Biggs) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the flying of any flag other than the United States flag over United States diplomatic and consular posts, and for other purposes.1.Short titleThis Act may be cited as the Old Glory Only Act.2.Prohibition on flying of certain flags over United States diplomatic and consular postsThe Secretary of State shall ensure that no United States diplomatic or consular post flies any flag other than the United States flag over such post.